—Appeal by the defendant from an order of the County Court, Nassau County (DeRiggi, J.), dated October 1, 1997, which, without a hearing, denied his motion pursuant to CPL 440.30 (1-a) for forensic DNA testing of certain evidence recovered by the police.
Ordered that the order is affirmed.
Under the circumstances of this case, the Supreme Court properly denied, without a hearing, the defendant’s motion pursuant to CPL 440.30 (1-a) for forensic DNA testing on *605certain evidence recovered by the police (see People v McDonald, 298 AD2d 466 [2002]). Altman, J.P., Krausman, McGinity and Cozier, JJ., concur.